EXAMINER’S AMENDMENT & REASONS FOR ALLOWANCE
	
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in a telephone interview with Mr. Grace on 5/19/2022.

The application has been amended as follows:

Please replace all claims with the following claims.

1. (currently amended) A method, comprising:
displaying, on a first portion of a screen of a computing device, a beauty product tutorial comprising pre-recorded images of a presenter applying a beauty product to a body part of the presenter;
determining first effects indicating changes to make to live images of a user to simulate applying the beauty product to the body part of the user, wherein the first effects are determined based on second effects indicating changes to the pre-recorded images from applying the beauty product to the body part of the presenter;
determining first indications of motion of the beauty product, wherein the first indications of motion of the beauty product are determined based on second indications of motion of the beauty product, the second indication of motion indicating changes to the pre- recorded images from movement of the beauty product;
processing the live images of the user to add the first effects and the first indications of motion of the beauty product; and
displaying on a second portion of the screen the processed live images of the user, wherein the pre-recorded images and the processed images are displayed so that the first effects are displayed simultaneously on the second portion of the screen with corresponding second effects.

2. (cancelled)

3. (currently amended) The method of claim 1 [[2]], wherein the pre-recorded images and the processed images are displayed so that the first indications of motion are displayed simultaneously with corresponding second indications of motion.

4. (original) The method of claim 1 further comprising:
determining within the live images of the user a body part of the user corresponding to the body part of the presenter; and
adjusting the second portion of the screen to display the body part of the user in a size proportional to a size of the body part of the presenter displayed in the pre-recorded images; 

5. (original) The method of claim 1, wherein the method is performed by an apparatus of the computing device.

6. (original) The method of claim 5 further comprising:

receiving the live images from a camera of the computing device.

7. (original) The method of claim 1 further comprising:
displaying an image of the beauty product on the screen; and
in response to a selection of the image of the beauty product, displaying additional information regarding the beauty product, the additional information regarding the beauty product comprising an option to purchase the beauty product.

8. (original) The method of claim 7, wherein the additional information further comprises an icon to customize the beauty product, and wherein the method further comprises:
in response to a selection of the icon to customize the beauty product, displaying options to customize the beauty product and in response to a selection of an option of the options to customize the beauty product, processing the live images of the user to modify the first effects based on the option to customize the beauty product.

9. (original) The method of claim 8, wherein the options to customize the beauty product comprises one or more of the following group: changing a color of the beauty product, changing a brush size of the beauty product, changing an application size of the beauty product, and changing an application thickness of a beauty product.

10. (original) The method of claim 1, wherein the beauty product is a first beauty product, the body part is a first body part wherein the method further comprises:
in response to an indication to move to a next step of the beauty product tutorial,
displaying, on the first portion of the screen of the computing device, a second beauty product tutorial comprising pre-recorded images of the presenter applying the second beauty product to a second body part of the presenter;
determining third effects indicating changes to make to live images of the user to simulate applying the second beauty product to the second body part of the user, wherein the third effects are determined based on fourth effects indicating changes to the pre-recorded images from applying the second beauty product to the second body part of the presenter; determining third indications of motion of the second beauty product, wherein the third indications of motion of the second beauty product are determined based on fourth indications of motion of the second beauty product, the fourth indication of motion indicating changes to the pre-recorded images from movement of the second beauty product; processing second live images of the user to add the third effects and the third indications of motion of the beauty product; and displaying on the second portion of the screen the processed second live images of the user.

11. (original) The method of claim 1 further comprising: in response to a first indication from the user to capture an image, capturing a current live image of second live images, the current live image comprising the first effects, displaying the captured current live image on the screen, and in response to a second indication from the user to send the image, sending the captured current live image.

12. (original) The method of claim 11 further comprising: refraining from displaying on the first portion of the screen the beauty product tutorial during the displaying on the screen the captured current live image; and wherein the captured current live image is displayed on both the first portion and the second portion of the screen.

13. (original) The method of claim 12 further comprising: sending the captured current live image as an ephemeral message.

14. (original) The method of claim 1 further comprising: in response to an indication to turn off augmented reality, processing second live images of the user to add the first indications of motion, and displaying on the screen the processed second live images of the user. 

15. (currently amended) A system comprising:
a processor;
a memory including instructions that, when executed by the processor, cause the processor to perform operations comprising:
displaying, on a first portion of a screen of a computing device, a beauty product tutorial comprising pre-recorded images of a presenter applying a beauty product to a body part of the presenter;
determining first effects indicating changes to make to live images of a user to simulate applying the beauty product to the body part of the user, wherein the first effects are determined based on second effects indicating changes to the pre-recorded images from applying the beauty product to the body part of the presenter;
determining first indications of motion of the beauty product, wherein the first indications of motion of the beauty product are determined based on second indications of motion of the beauty product, the second indication of motion indicating changes to the pre- recorded images from movement of the beauty product;
processing the live images of the user to add the first effects and the first indications of motion of the beauty product; and
displaying on a second portion of the screen the processed live images of the user, wherein the pre-recorded images and the processed images are displayed so that the first indications of motion are displayed simultaneously on the second portion of the screen with corresponding second indications of motion.


16. (original) The system of claim 15, wherein the pre-recorded images and the processed images are displayed so that the first effects are displayed simultaneously with corresponding second effects.

17. (cancelled)

18. (currently amended) A non-transitory computer-readable medium comprising instructions, which when executed by a computing device, cause the computing device to perform operations comprising:
displaying, on a first portion of a screen of a computing device, a beauty product tutorial comprising pre-recorded images of a presenter applying a beauty product to a body part of the presenter;
determining first effects indicating changes to make to live images of a user to simulate applying the beauty product to the body part of the user, wherein the first effects are determined based on second effects indicating changes to the pre-recorded images from applying the beauty product to the body part of the presenter;
determining first indications of motion of the beauty product, wherein the first indications of motion of the beauty product are determined based on second indications of motion of the beauty product, the second indication of motion indicating changes to the pre- recorded images from movement of the beauty product;
processing the live images of the user to add the first effects and the first indications of motion of the beauty product; and
displaying on a second portion of the screen the processed live images of the user, wherein the pre-recorded images and the processed images are displayed so that the first effects are displayed simultaneously on the second portion of the screen with corresponding second effects.


19. (cancelled)

20. (original) The non-transitory computer-readable medium of claim 18, wherein the pre- recorded images and the processed images are displayed so that the first indications of motion are displayed simultaneously with corresponding second indications of motion.

	
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:

In regard to independent claims 1, 15 and 18, Youcam ("[YouCam Makeup] AI Look Transfer" available online at <https://www.youtube.com/watch?v=wKKDtQ00uks>, published on Nov 9, 2017) teaches  a method, comprising:
displaying, on a first portion of a screen of a computing device, a beauty product tutorial comprising images applying a beauty product to a body part of the presenter;
determining first effects indicating changes to make to live images of a user to simulate applying the beauty product to the body part of the user, wherein the first effects are determined based on second effects indicating changes to the images from applying the beauty product to the body part of the presenter;
determining first indications of the beauty product, wherein the first indications of the beauty product are determined based on second indications of motion of the beauty product, the second indication of motion indicating changes to the images;
processing the live images of the user to add the first effects and the first indications of the beauty product; and
displaying the processed live images of the user (figure pages 2-5).

Mohr et al. (Retargeting video tutorials showing tools with surface contact to augmented reality, may 11, 2017) teaches A system comprising: a processor;
a memory including instructions that, when executed by the processor, cause the processor to perform operations comprising:
displaying, on a first portion of a screen of a computing device, a product tutorial comprising pre-recorded images of a presenter applying a product to an item;
determining first effects indicating changes to make to live images of the item to simulate applying the product to the body part of the item, wherein the first effects are determined based on second effects indicating changes to the pre-recorded images from applying the product to the body part of the presenter;
determining first indications of motion of the product, wherein the first indications of motion of the product are determined based on second indications of motion of the product, the second indication of motion indicating changes to the pre- recorded images from movement of the  product;
processing the live images of the item to add the first effects and the first indications of motion of the product; and
displaying the processed live images of the item (figures 1 and abstract).

However, closest art of records, as discussed above, singly or in combination fails to teach or suggest at least “A method, comprising:
displaying, on a first portion of a screen of a computing device, a beauty product tutorial comprising pre-recorded images of a presenter applying a beauty product to a body part of the presenter;
determining first effects indicating changes to make to live images of a user to simulate applying the beauty product to the body part of the user, wherein the first effects are determined based on second effects indicating changes to the pre-recorded images from applying the beauty product to the body part of the presenter;
determining first indications of motion of the beauty product, wherein the first indications of motion of the beauty product are determined based on second indications of motion of the beauty product, the second indication of motion indicating changes to the pre- recorded images from movement of the beauty product;
processing the live images of the user to add the first effects and the first indications of motion of the beauty product; and
displaying on a second portion of the screen the processed live images of the user, wherein the pre-recorded images and the processed images are displayed so that the first effects are displayed simultaneously on the second portion of the screen with corresponding second effects.” when interpreted as a whole.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to REZA NABI whose telephone number is (571)270-7592.  The examiner can normally be reached on Monday - Friday 8:00 am - 5:00 pm EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Bashore can be reached on 571-272-4088.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/Reza Nabi/
Primary Examiner, Art Unit 2175